This judge dissents from the majority opinion and decision which approved and adopted the referee's report for the following two reasons:
(1)  Prohibition is an extraordinary writ which should be used with great caution and forbearance for the furtherance of justice and in the exercise of a sound discretion to be determined in accordance with the circumstances of each particular case. In my opinion, one of the decisive legal questions in the case is whether relator has a legal right to take cocaine and opiates during the third trimester of relator's pregnancy when the fetus is viable and relator has chosen to carry this fetus to childbirth. Relator is an irresponsible drug addict who has taken cocaine and opiates throughout subject pregnancy. The legal effect of the decision of the majority of this court and the referee is to give legal permission to relator to take cocaine and opiates during the third trimester of her pregnancy which would have a detrimental effect both physically and mentally on the baby that will shortly be born. In my opinion, such decision is not made in the furtherance of justice; therefore, I would hold that relator is not entitled to have a writ of prohibition issued.
(2)  In my view, relator is not entitled to any legal relief on the merits of this case. In my opinion, the facts of this case are unique because there is only one trial-level legal case cited by either party that is directly on point with the facts in this case, and the opinions of the majority members of this court and the referee are abstract, intellectual discussions of the general law without a proper consideration of the pertinent facts, which are as follows:
Relator has chosen to carry subject pregnancy to childbirth; therefore, there is going to be a child born as a result of this pregnancy and the cases on the issue of abortion are not applicable to this case.
The complaint was filed in the Juvenile Branch of the Division of Domestic Relations of the Franklin County Court of Common Pleas on September 15, 1988. At that time, relator was approximately seven *Page 179 
months pregnant. The baby is expected to arrive in December. Thus, this case concerns a pregnancy in its third trimester and at a time when the fetus has become viable.
There have been enough television programs on the effects on newly born babies of their mothers' ingestion of drugs during their pregnancies that it is a matter of common knowledge that such babies are detrimentally affected thereby both physically and mentally; that such mothers are so irresponsible that such babies are generally removed from their custody; and that potential adoptive parents are reluctant to adopt children affected by drug-addicted mothers. In my opinion, the conduct of relator in taking drugs during subject pregnancy amounts to neglect of the baby in her womb pursuant to R.C. 2151.03(B).
The decisive question in this case is whether such baby in her womb is a "child" within the meaning of R.C. 2151.011(B)(1), which states, in pertinent part, as follows: "`Child' means a person who is under the age of eighteen years * * *." The majority members of this court and the referee based their opinions on the basis that such statute does not specifically mention viable babies in the wombs of their mothers. There are no cases directly in point to support such decision. There is a case directly on point to support the decision of the juvenile court judge.
In re Ruiz (1986), 27 Ohio Misc.2d 31, 27 OBR 350,500 N.E.2d 935, quotes R.C. 2151.011(B)(1) in a case which involved an abuse action in juvenile court on behalf of a child born addicted to heroin. The issue presented was whether a finding of abuse may be based entirely upon the prenatal conduct of its mother. The court concluded that such conduct could be the basis for a finding of abuse. The court also found that a mother creates a substantial risk to the health or safety of the child by using heroin regularly during pregnancy.
There is a series of cases holding that when the mother of an unborn child is wrongfully injured and such injury affects the unborn child, such unborn child is a "person" for the purpose of filing a personal injury action seeking damages for prenatal injuries. Williams v. Marion Rapid Transit (1949), 152 Ohio St. 114, 39 O.O. 433, 87 N.E.2d 334; Jasinsky v. Potts (1950),153 Ohio St. 529, 42 O.O. 9, 92 N.E.2d 809; Werling v. Sandy (1985),17 Ohio St.3d 45, 17 OBR 37, 476 N.E.2d 1053.
In conclusion, it is my opinion that the decision of subject juvenile judge to take jurisdiction over relator because of her use of drugs during subject pregnancy complied with R.C.2151.011(B)(1).